Citation Nr: 1760175	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  11-20 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected diabetes mellitus type II.  

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected diabetes mellitus type II.  

3.  Entitlement to service connection for a chronic renal disability manifested by proteinuria, to include as secondary to service-connected diabetes mellitus type II. 

4.  Entitlement to service connection for hepatitis C, to include as secondary to service-connected post traumatic stress disorder (PTSD). 

5.  Entitlement to service connection for arthritis of the joints. 

6.  Entitlement to a compensable evaluation for service-connected erectile dysfunction. 

7.  Entitlement to a compensable evaluation for service-connected onychomycosis of the bilateral feet.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran requested to appear before a member of the Board for a hearing in July 2011.  Per his request, a July 2015 hearing was scheduled.  The Veteran requested that the hearing be postponed and the hearing was rescheduled to March 2017.  The Veteran failed to appear.  As the Veteran did not provide any explanation for his failure to appear at the March 2017 hearing, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).  

The initial rating claims for erectile dysfunction and onychomycosis of the bilateral feet, as well as the service connection claims for chronic renal disability, hepatitis C, and arthritis, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  The Veteran has a current diagnosis of diabetic peripheral neuropathy of the left lower extremity. 

2.  The Veteran has a current diagnosis of diabetic peripheral neuropathy of the right lower extremity. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetic peripheral neuropathy of the left lower extremity are met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. 
§§ 3.102, 3.310 (2017).        

2.  The criteria for service connection for diabetic peripheral neuropathy of the right lower extremity are met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. 
§§ 3.102, 3.310 (2017).        


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran is currently service-connected for diabetes mellitus type II.  He contends that he has bilateral peripheral neuropathy of the lower extremities that is caused by his service-connected diabetes mellitus type II. 

The Veteran was afforded a VA examination in January 2010.  The examiner stated that the Veteran did not have a diagnosis of peripheral neuropathy of the lower extremities.  However, it does not appear that the examiner adequately considered VA treatment records which included a diagnosis of diabetic neuropathy.  See July 2006 VA treatment record. 

An August 2010 letter from the Veteran's VA physician stated that the Veteran had peripheral neuropathy that was associated with his diabetes mellitus.  

The Veteran was then afforded a VA examination in May 2014.  After examination of the Veteran, the examiner stated that the Veteran had a diagnosis of diabetic peripheral neuropathy of the bilateral lower extremities.  

In light of this medical evidence, the Veteran has a current diagnosis of diabetic peripheral neuropathy of the bilateral lower extremities.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, service connection for diabetic peripheral neuropathy of the bilateral lower extremities is warranted.      


ORDER

Service connection for diabetic peripheral neuropathy of the left lower extremity is granted.  

Service connection for diabetic peripheral neuropathy of the right lower extremity is granted.  
REMAND

Initially, it appears that there are outstanding treatment records.  During the January 2010 VA examination, the Veteran appears to have reported that he received medical treatment at a prison hospital in Lancaster.  Upon remand, the AOJ should attempt to locate these records. 

In regards to the service connection claim for a chronic renal disability, a January 2010 VA examination report noted that the Veteran had proteinuria that is a complication of diabetes mellitus.  However, a March 2010 VA medical addendum opinion stated that there was no diagnosis of a chronic renal condition.  An August 2010 letter from the Veteran's VA physician stated that the Veteran had kidney disease that was related to diabetes mellitus; however, the physician did not provide a diagnosis of the kidney disease.  Accordingly, the Veteran should be afforded a contemporaneous VA examination to determine whether he has a chronic renal disease that is related to service or to his service-connected diabetes mellitus.  

The Veteran contends that he has arthritis that is related to service.  He contends that the arthritis is related to his military occupational specialty as repair parts specialist and general supply specialist.  Additionally, his service records reveal that he has the parachute badge.  It appears that he contends that he has arthritis of the bilateral hands, wrists, legs, and ankles.  See May 2014 statement.  Treatment records include diagnoses of arthritis of the bilateral knees and hips.  Accordingly, the Veteran should be afforded a VA examination upon remand to determine the nature, onset, and etiology of any arthritis disability found to be present.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).      

He also contends that he is entitled to service connection for hepatitis C as a result of his service in Vietnam, to include exposure to the virus through an immunization shot via a jet air gun injector.  He also seems to alternatively contend that his hepatitis C stems from cocaine use that is secondary to his service-connected PTSD.  In this regard, a July 2011 VA opinion states that the Veteran has cocaine abuse in full sustained remission that is at least as likely as not secondary to PTSD.  As the Veteran has not been afforded a VA examination to determine the nature, onset, and etiology of his hepatitis C, he should be afforded such an examination upon remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner should specifically address a June 2004 VBA Fast Letter that states that transmission of the virus via air gun is "biologically plausible."  The examiner should also consider the Veteran's alternative contention that his PTSD-related cocaine use caused his hepatitis C.  

In regards to the initial rating claims for erectile dysfunction and onychomycosis of the bilateral feet, contemporaneous VA examinations are required.  In September 2013, the Veteran indicated that his skin condition had worsened since the January 2010 VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Moreover, in light of the state of the record and the potentially outstanding treatment records, the Veteran should also be afforded a contemporaneous VA examination to determine the current severity of his erectile dysfunction.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Associate records of VA treatment dated since January 2016 with the claims file. 

2.  Afford the Veteran an opportunity to submit any other information that is not evidenced by the current record, to include treatment records from when he was incarcerated.  

Attempt to associate the identified records.  Any negative responses should be associated with the claims file.    

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of Hepatitis C.  All necessary tests should be conducted.  

After reviewing the claims file, the examiner should opine as to whether it is at least as likely as not that Hepatitis C is related to active service or any incident of such service, to include his claimed in-service immunization shot via air gun injection.  When addressing the Veteran's claim that he was exposed to the virus by an air gun injector, specifically discuss the June 2004 VBA Fast Letter, which states that transmission of the virus via air gun is "biologically plausible."

The examiner should specifically discuss the Veteran's alternative contention that his hepatitis C stems from cocaine use that is secondary to his service-connected PTSD.  In this regard, a July 2011 VA opinion states that the Veteran has cocaine abuse in full sustained remission that is at least as likely as not secondary to PTSD. 

 4.  Schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of any chronic renal disability found to be present.  

(i) After reviewing the claims file and conducting any tests deemed appropriate, the examiner should state whether the Veteran has a chronic renal disability. 

The examiner should address the January 2010 examination report's notation that the Veteran has proteinuria that is a complication of diabetes mellitus, the March 2010 medical opinion that the Veteran does not have a diagnosis of a chronic renal condition, and the August 2010 letter from the Veteran's physician that states that the Veteran has kidney disease related to diabetes mellitus.  

(ii)  If the Veteran has a chronic renal disability, the examiner is asked to state whether the chronic renal disability is related to service, or is caused or aggravated by his service-connected diabetes mellitus.   

The examiner should address the January 2010 examination report's notation that the Veteran has proteinuria that is a complication of diabetes mellitus, the March 2010 medical opinion that the Veteran does not have a diagnosis of a chronic renal condition, and the August 2010 letter from the Veteran's physician that states that the Veteran has kidney disease related to diabetes mellitus.  

5.  Schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of any arthritis found to be present. 

(i) The examiner should identify the joints in which the Veteran has a diagnosis of arthritis.  

The examiner should note that the medical evidence indicates arthritis of the bilateral knees and hips. 

(ii)  Then for each joint diagnosed with arthritis, the examiner is asked to state whether the arthritis had its onset in service, manifested within one year of separation from service, or is otherwise related to service. 

The examiner should consider the Veteran's military occupational specialty as a repair parts specialist and general supply specialist.  Additionally, the examiner should note that the Veteran has a parachute badge.  

6.  Schedule the Veteran for appropriate examinations to determine the nature, onset, and severity of his service-connected erectile dysfunction and onychomycosis of the bilateral feet. 

7.  Then, readjudicate the appeal, to include consideration of the evidence added to the claims file since the June 2011 statement of the case.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


